DETAILED ACTION

Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,096,753.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.

Hence, it is obvious that the claimed combination or the narrower claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9782230 is directed to “Methods, apparatus, and systems for controlling a telesurgical system are disclosed. In accordance with a method, a first tool connected to a first manipulator of the system, and a second tool connected to a second manipulator of the system, are controlled. A swap of the tools such that the first tool is connected to the second manipulator and the second tool is connected to the first manipulator is then detected. The first tool connected to the second manipulator and the second tool connected to the first manipulator are then controlled.”;
US-9687275 is directed to “In one embodiment, a pelvic visceral manipulator interface for use by the graspable tip of a robotic surgical system is disclosed. This interface can be used with any robotic pelvic medical procedure that utilizes manipulation of the uterus, vagina and/or colon. In one embodiment an interface aligns a robotic grasper arm with a visceral (uterine or vaginal/colon) manipulator for robotic laparoscopic pelvic surgery or pelvic medical procedure. In another embodiment, a manipulator includes an integrated tip for direct connection with the graspable tip of a robotic surgical system. In another embodiment, a robotic surgical arm includes an integrated tip for direct connection with a manipulator.”;
US-9492235 is directed to “Devices, systems, and methods for avoiding collisions between a manipulator arm and an outer patient surface by moving the manipulator within a null-space. In response to a determination that distance between an avoidance geometry and obstacle surface, corresponding to a manipulator-to-patient distance is less than desired, the system calculates movement of one or more joints or links of the manipulator within a null-space of the Jacobian to increase this distance. The joints are driven according to the reconfiguration command and calculated movement so as to maintain a desired state of the end effector. In one aspect, the joints are also driven according to a calculated end effector displacing movement within a null-perpendicular-space of the Jacobian to effect a desired movement of the end effector or remote center while concurrently avoiding arm-to-patient collisions by moving the joints within the null-space.”;

US-9345544 is directed to “Devices, systems, and methods for avoiding collisions between manipulator arms using a null-space are provided. In one aspect, the system calculates an avoidance movement using a relationship between reference geometries of the multiple manipulators to maintain separation between reference geometries. In certain embodiments, the system determines a relative state between adjacent reference geometries, determines an avoidance vector between reference geometries, and calculates an avoidance movement of one or more manipulators within a null-space of the Jacobian based on the relative state and avoidance vector. The joints may be driven according to the calculated avoidance movement while maintaining a desired state of the end effector or a remote center location about which an instrument shaft pivots and may be concurrently driven according to an end effector displacing movement within a null-perpendicular-space of the Jacobian so as to effect a desired movement of the end effector or remote center.”;

US-8608773 is directed to “Robotic surgical tools, systems, and methods for preparing for and performing robotic surgery include a memory mounted on the tool. The memory can perform a number of functions when the tool is loaded on the tool manipulator: first, the memory can provide a signal verifying that the tool is compatible with that particular robotic system. Secondly, the tool memory may identify the tool-type to the robotic system so that the robotic system can reconfigure its programming. Thirdly, the memory of the tool may indicate tool-specific information, including measured calibration offsets indicating misalignment of the tool drive system, tool life data, or the like. This information may be stored in a read only memory (ROM), or in a nonvolatile memory which can be written to only a single time. The invention further provides improved engagement structures for coupling robotic surgical tools with manipulator structures.”;

US-10149729 is directed to “Methods, apparatus, and systems for controlling a telesurgical system are disclosed. In accordance with a method, a first tool connected to a first manipulator of the system, and a second tool connected to a second manipulator of the system, are controlled. A swap of the tools such that the first tool is connected to the second manipulator and the second tool is connected to the first manipulator is then detected. The first tool connected to the second manipulator and the second tool connected to the first manipulator are then controlled.”;
Shahir et al., is directed to “Maritime situation analysis framework: Vessel interaction classification and anomaly detection”;
Chang., is directed to “Satellite-based vessel tracking and monitoring as the long range mode of AIS”;
Rizzuto et al., is directed to “Validation of a simulation tool for ship traffic noise”;
Fiorini et al., is directed to “Vessel route analysis by in situ measurements A pre-requisite for Maritime Spatial Planning”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B